Allowable Subject Matter
	Claims 1-17 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claim 1, the prior art of record fails to teach or suggest, either alone or in combination “shift register, comprising: a first transistor, a control electrode of the first transistor being connected to a signal input terminal, a first electrode of the first transistor being connected to a first voltage terminal, and a second electrode of the first transistor being connected to a first control node; a second transistor, a control electrode of the second transistor being connected to a reset signal terminal, a first electrode of the second transistor being connected to a second voltage terminal, and a second electrode of the second transistor being connected to the first control node; a pull-up node; and a switching sub-circuit, an end of the switching sub-circuit being connected to the first control node and another end of the switching sub-circuit being connected to the pull-up node, and the switching sub-circuit being configured to control connection and disconnection between the first control node and the pull-up node.
” as claimed (emphasis added).
	As to claim 11, the prior art of record fails to teach or suggest, either alone or in combination “each of the shift registers includes: a first transistor, a control electrode of the first transistor being connected to a signal input terminal. a first electrode of the first transistor being connected to a first voltage terminal, and a second electrode of the first transistor being connected to a first control node; a second transistor, a control electrode of the second transistor being connected to a reset signal terminal, a first electrode of the second transistor being connected to a second voltage terminal, and a 
	As to claim 13, the prior art of record fails to teach or suggest, either alone or in combination “a second transistor, a control electrode of the second transistor being connected to a reset signal terminal, a first electrode of the second transistor being connected to a second voltage terminal. and a second electrode of the second transistor being connected to the first control node, a pull-up node; and a switching sub-circuit, an end of the switching sub-circuit being connected to the first control node and another end of the switching sub-circuit being connected to the pull-up node, and the switching sub-circuit being configured to control connection and disconnection between the first control node and the pull-up node; wherein the driving method comprising comprises: in an input period: transmitting signal to the signal input terminal to control 
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEJOON AHN/Primary Examiner, Art Unit 2628